97 F.3d 1462
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Allyson Rae LAYTON, Defendant-Appellant.
No. 96-35256.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 12, 1996.

Before:  FLETCHER, BRUNETTI and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Allyson Rae Layton appeals pro se the district court's denial of her 28 U.S.C. § 2255 motion to vacate her sentence.  We affirm.


3
Layton contends that the district court erred in increasing her offense level for possession of a firearm during a drug trafficking offense pursuant to U.S.S.G. § 2D1.1(b)(1).  We agree with the district court that she has waived this issue by failing to raise it on direct appeal.   See United States v. Schlesinger, 49 F.3d 483, 484 (9th Cir.1995).  Accordingly, we affirm the district court's denial of Layton's section 2255 motion.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because we affirm the district court's denial of Layton's motion under the former version of 28 U.S.C. § 2255, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal